                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   John R. Whitefleet, SBN 213301
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                       Attorneys for Defendants INYO COUNTY, JEFF HOLLOWELL, Inyo County Sheriff and
                                                   6   THOMAS HARDY, Inyo County District Attorney
                                                   7   Dorothy Alther, SBN 140906
                                                   8   California Indian Legal Services
                                                       609 S. Escondido Blvd.
                                                   9   Escondido, CA 92025
                                                       TEL: (760) 746-8941
                                                  10
                                                       FAX: (760) 746-1815 fax
                                                  11   Attorneys for Plaintiff BISHOP PAIUTE TRIBE

                                                  12
                                                                                         UNITED STATES DISTRICT COURT
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                                                        EASTERN DISTRICT OF CALIFORNIA
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   BISHOP PAIUTE TRIBE,                                CASE NO. 1:15-cv-00367 DAD JLT

                                                  16                     Plaintiff,                        STIPULATION AND [PROPOSED]
                                                                                                           ORDER FOR DISMISSAL
                                                  17
                                                       v.
                                                  18                                                       (Doc. 92)
                                                       INYO COUNTY; JEFF HOLLOWELL, Inyo
                                                  19   County Sheriff; THOMAS HARDY, Inyo
                                                       County District Attorney,
                                                  20
                                                  21                     Defendants.

                                                  22   ___________________________________/
                                                  23           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and the terms of the parties’ settlement
                                                  24   agreement,
                                                  25           Plaintiff BISHOP PAIUTE TRIBE and INYO COUNTY, JEFF HOLLOWELL, Inyo
                                                  26   County Sheriff and THOMAS HARDY, Inyo County District Attorney, stipulate to the dismissal of
                                                  27   this entire action, with prejudice. Each party shall bear their own attorneys’ fees and costs.
                                                  28   ///
                                                       {02030768.DOCX}                                1
                                                                               STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL
                                                   1           IT IS SO STIPULATED.
                                                   2
                                                   3   Dated: June 18, 2019                                   PORTER SCOTT
                                                                                                              A PROFESSIONAL CORPORATION
                                                   4
                                                   5                                                          By /s/Carl L. Fessenden
                                                                                                                     Carl L. Fessenden
                                                   6                                                                 John R. Whitefleet
                                                                                                                     Attorneys for Defendants
                                                   7
                                                   8   Dated: June 18, 2019                                   California Indian Legal Services

                                                   9                                                          By /s/Dorothy Alther (authorized 6/18/2019)
                                                                                                                     Dorothy Alther
                                                  10
                                                                                                                     Attorney for Plaintiff
                                                  11
                                                  12                                           [PROPOSED] ORDER
                 350 University Ave., Suite 200




                                                  13           As detailed above, the parties have stipulated to dismiss the action with each side to bear
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   their own fees and costs. (Doc. 92) The stipulation relies upon Fed.R.Civ.P. 41, which permits the
                                                  15   plaintiff to dismiss an action without a court order “by filing . . . a stipulation of dismissal signed
                                                  16   by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have
                                                  17   appeared in the action signed the stipulation, it “automatically terminate[d] the action.” Wilson v.
                                                  18   City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is
                                                  19   DIRECTED to close this action.
                                                  20
                                                  21   IT IS SO ORDERED.

                                                  22       Dated:        June 19, 2019                             /s/ Jennifer L. Thurston
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02030768.DOCX}                               2
                                                                              STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL
